ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
Respondent was indicted for assault with intent to commit criminal sexual conduct against a minor in the second degree (ACSC) and pled guilty to assault and battery of a high and aggravated nature (ABHAN). The Court of Appeals vacated his guilty plea. State v. Clarkson, 337 S.C. 518, 523 S.E.2d 817 (Ct.App.1999). The State has filed a petition for a writ of certiorari seeking review of the Court of Appeals’ opinion. We grant the petition for a writ of certiorari, dispense with further briefing and reverse the decision of the Court of Appeals.
Relying on its opinion in State v. Elliott, 335 S.C. 512, 517 S.E.2d 713 (Ct.App.1999), the Court of Appeals determined respondent’s guilty plea should be vacated because ABHAN is not a lesser-included offense of ACSC. This Court recently reversed the decision of the Court of Appeals in Elliott and held that ABHAN is a lesser-included offense of ACSC. State v. Elliott, Op. No. 25356, 552 S.E.2d 727 (S.C.Sup.Ct.2001). Accordingly, the Court of Appeals erred in vacating respondent’s guilty plea.
REVERSED.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.